Citation Nr: 1637872	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 23, 2011.  


REPRESENTATION

Appellant represented by:	Nancy C. Lenvin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2012, the Veteran testified at a Board hearing conducted in Oakland, California.  A transcript of the testimony has been associated with the Veteran's claims file.  

This matter was previously before the Board in April 2012 and September 2015 at which time it was remanded for additional development.  It is now returned to the Board.  

During the pendency of the Veteran's appeal, and specifically in the September 2014 rating action, the RO increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent, effective from March 27, 2007 (date of receipt of claim).  The RO also increased the disability rating for the Veteran's PTSD to 100 percent, effective March 23, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the grant of 50 percent for the period prior to March 23, 2011.  Because this was only a partial grant of the claim for a higher rating for PTSD, the issue of entitlement to an initial rating in excess of 50 percent for the service-connected PTSD for the period prior to March 23, 2011, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2015 remand instructions, in the September 2015 letter, the AOJ contacted the Veteran, and asked him to complete a release form authorizing the VA to request his medical records from his psychotherapist, Theresa L. Cangelosi, as well as any other non-VA healthcare provider with whom he received psychiatric treatment for his PTSD for the period prior to March 23, 2011.  In the September 2015 letter, the AOJ asked that the Veteran complete and return the enclosed VA Form 21-4142 (Authorization to Disclose Information to the VA) along with a VA Form 21-4142a (General Release for Medical Provider Information to the VA) in order for the AOJ to obtain his treatment records on his behalf.  The Veteran was asked to complete both forms in order for the AOJ to assist him with obtaining his records.  It appears that the AOJ only provided the Veteran with the Authorization to Disclose Information to the VA form, and not with the General Release for Medical Provider Information form.  Although the Veteran did not complete the release form within the 30-day period, he did submit a completed VA Form 21-4142 in May 2016 authorizing the disclosure of his medical records, along with a copy of a May 2009 treatment report issued by his psychotherapist.  In this treatment report, Ms. Cangelosi noted that the Veteran had been a client at her private psychotherapy practice since October 2008, and had been undergoing treatment with her for the past six months.  

Although the Veteran did not provide information regarding his medical providers, to include his dates of treatment with Ms. Cangelosi, as well as the names and addresses of any other non-VA healthcare providers with whom he received psychiatric treatment, the other referenced form (VA 21-4142a) was not provided to the Veteran in the September 2015 letter.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that the Veteran was not provided with all the necessary medical release forms, and given that records from the Veteran's private psychotherapist may contain information relevant to the claim on appeal, the Board finds that the claim must be remanded once again to attempt to obtain the specified treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the fact that the Veteran completed one part of the medical release forms, was not provided with the General Release for Medical Provider Information form, and given that these outstanding private medical records are pertinent to the issue on appeal, and the September 2015 remand instructions have not been fully complied with, another remand is necessary to determine the extent and severity of the Veteran's PTSD for the period prior to March 23, 2011.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran once again to provide the current address for his psychotherapist, Theresa L. Cangelosi, as well as the names and full addresses for any other non-VA healthcare provider with whom he received psychiatric treatment for his PTSD for the period prior to March 23, 2011, as well as the specific dates he received treatment with these healthcare providers.  Provide the Veteran with both the VA Form 21-4142 (Authorization to Disclose Information to the VA) and the VA Form 21-4142a (General Release for Medical Provider Information to the VA).  After obtaining the appropriate and completed release of information form(s) where necessary, procure and associate with the claims folder copies of any medical and treatment records issued from these treatment provider(s), and specifically from T.C. for the period from October 2008 to October 2009, and any time after October 2009.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

2. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

